Name: Council Decision (CFSP) 2019/135 of 28 January 2019 amending Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia
 Type: Decision
 Subject Matter: civil law;  European construction;  international affairs;  Africa
 Date Published: 2019-01-29

 29.1.2019 EN Official Journal of the European Union L 25/23 COUNCIL DECISION (CFSP) 2019/135 of 28 January 2019 amending Decision 2011/72/CFSP concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 January 2011 the Council adopted Decision 2011/72/CFSP (1) concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia. (2) On the basis of a review of Decision 2011/72/CFSP, the restrictive measures should be extended until 31 January 2020 and the entry for one person should be removed. (3) Decision 2011/72/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/72/CFSP is amended as follows: (1) Article 5 is replaced by the following: Article 5 This Decision shall apply until 31 January 2020. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met. (2) the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 28 January 2019. For the Council The President P. DAEA (1) Council Decision 2011/72/CFSP of 31 January 2011 concerning restrictive measures directed against certain persons and entities in view of the situation in Tunisia (OJ L 28, 2.2.2011, p. 62). ANNEX In the Annex to Decision 2011/72/CFSP, entry 28 (Mohamed Marwan Ben Ali Ben Mohamed MABROUK) is deleted.